Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 1 of 7 PagelD #: 320

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

—-e- eee ee ee ee eee ee ee eee ee ee ee Lee xX
UNITED STATES OF AMERICA,
18-CR-00457 (AMD)
Vv.
March 14, 2019
HUAWEI TECHNOLOGIES, CoO., : Brooklyn, New York
LTD, et al., :
Defendants.
—-e- eee ee ee ee eee ee ee eee ee ee ee Lee xX

TRANSCRIPT OF CRIMINAL CAUSE FOR ARRAIGNMENT
BEFORE THE HONORABLE RAMON E. REYES, OUR.
UNITED STATES MAGISTRATE JUDGE

APPEARANCES :

For the United States: DAVID K. KESSLER, ESQ.
JULIA NESTOR, ESQ.
SARAH EVANS, ESQ.
United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, New York 11201

LAURA BILLINGS, ESQ.

TAD KENLER, ESQ.

US Department of Justice
1400 New York Avenue, NW, 10™ Fl.
Washington, DC 20005

For the Defendant: JAMES M. COLE, ESQ.
MICHAEL A. LEVY, ESQ.
Sidley Austin LLP
1501 K Street, N.W.
Washington, DC 20005
New York, New York 10007

[Appearances continue next page.]

Proceedings recorded by electronic sound recording,
transcript produced by transcription service

 

 
Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 2 of 7 PagelD #: 321

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCES CONTINUED:

For the Defendant:

Court Transcriber:

DAVID BITKOWER, ESQ.

Jenner & Block LLP

1099 New York Avenue NW
District of Columbia, DC 20001

MARY GRECO

TypeWrite Word Processing Service
211 N. Milton Road

Saratoga Springs, New York 12866

 

 
Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 3 of 7 PagelD #: 322

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Proceedings began at 11:23 a.m.)

THE CLERK: Huawei Technologies Company. Is that
how you say it? How do you say it?

THE COURT: Huawei.

MR. KESSLER: Huawei.

THE CLERK: Huawei. Okay. So we have a Criminal
Cause for an Arraignment on a superseding indictment. It’s
18-CR-457, United States v. Huawei Technology Company, Huawei
Device USA, Inc., and Skycom Technology Co., Ltd. Counsel,
state your appearances, please.

MR. KESSLER: Good morning, Your Honor. David
Kessler, Julia Nestor, and Sarah Evans for the Government and
we’re joined by our colleagues Laura Billings and Tad Kenler
from the Department of Justice.

THE COURT: Good morning.

MR. COLE: Good morning, Your Honor. James Cole,
David Bitkower and Mike Levy on behalf of the defendants
Huawei Technologies and Huawei Device.

Your Honor, I have a pro hac in. The Government has
indicated they do not object to it.

MR. KESSLER: That’s correct, Your Honor, we don’t
object to the motion at this time.

THE COURT: No one’s representing Skycom Tech?

MR. KESSLER: Skycom is not scheduled for an

arraignment today.

 

 
Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 4 of 7 PagelD #: 323

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Okay.

MR. KESSLER: It’s just the two Huawei corporate
entities.

THE COURT: Okay. So Mr. Cole, you’re here today
because a grand jury has returned a superseding indictment
against your clients --

MR. COLE: That’s correct.

THE COURT: -- charging them with various counts. I

think Huawei Technologies Company, Ltd. is in all accounts in
the superseding indictment 1 through 13. Bank fraud
conspiracy times two, those are Counts 1 and 2. Wire fraud
conspiracy, Count 3. Two counts of bank fraud, 4 and 5. Wire
fraud, Count 6. Counts 7 and 8 are -- well, 7 is conspiracy
to defraud the United States. Count 8 is conspiracy to
violate -- I always have to look this up to get it right
because it’s a long name. The International Emergency
Economic Powers Act. Count 9 is a violation of that act.
Count 10 is conspiracy also to violate it during a different
time period. Count 11 is violation of it. Count 12 is money
laundering conspiracy. And Count 13 is conspiracy to obstruct
justice.

I take it you’ve received a copy of the superseding
indictment and passed it along to your clients?

MR. COLE: Yes, Your Honor, we have.

THE COURT: All right. How do your clients plead to

 

 
Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 5 of 7 PagelD #: 324

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that? Huawei Device is only in 13.

MR. COLE: That’s correct.

THE COURT: And Huawei is in 1 through 13. How do
they plead to those charges?

MR. COLE: They plead not guilty, Your Honor.

THE COURT: Okay. Is one order of excludable delay
enough or do we need a separate one for each of the
defendants?

MR. KESSLER: We can do two just in an abundance of
caution.

THE COURT: Okay. Have you discussed, Mr. Cole,
with your clients the issue of a speedy trial?

MR. COLE: We have in general terms, Your Honor. My
understanding is they have no problem with the extension here.

THE COURT: Okay. So you proposed an exclusion from
today through April 4° which I take it is the date that you
have set with Judge Donnelly?

MR. KESSLER: That’s correct, Your Honor. That’s
the first status conference.

THE COURT: Okay. And the purpose for the exclusion
of time is because of the complexity of the case, yes?

MR. KESSLER: Yes. And the need to work out
protective orders and other discovery related mechanisms.

THE COURT: That’s fine. Has anyone threatened,

forced, or pressured your clients to agree to this exclusion

 

 
Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 6 of 7 PagelD #: 325

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

of time?

MR. COLE: No, they have not, Your Honor.

THE COURT: And they understand that if I exclude it
now, it’s gone, they can’t get it back?

MR. COLE: Yes, they understand that.

THE COURT: What’s the deal with Skycom? When are
they going to be arraigned? Do we know?

MR. KESSLER: So we’re in the process of I guess
affecting service for officially notifying them although our
understanding is given the publicity of this case they may
already be aware but we’re working on it.

THE COURT: Okay. What time is the -- you may have
mentioned it.

MR. KESSLER: 10:30.

THE COURT: 10:30 with Judge Donnelly on the 4.
Okay. So I’ll sign the orders of excludable delay finding
that it’s in the interest of justice to public and the
companies as well. Is there anything else?

MR. KESSLER: Not from the Government.

MR. COLE: Nothing from the defendants, Your Honor.

THE COURT: Okay. Thank you.

ALL: Thank you, Your Honor.

(Proceedings concluded at 11:29 a.m.)

kK kek kk kek kek *

 

 
Case 1:18-cr-00457-AMD Document 40 Filed 03/19/19 Page 7 of 7 PagelD #: 326

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I certify that the foregoing is a court transcript from
an electronic sound recording of the proceedings in the above-

entitled matter.

Mary Greco

 

Mary Greco

Dated: March 15, 2019

 

 
